Citation Nr: 0634358	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 2000 to June 
2002.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The case was subsequently transferred to the 
jurisdiction of the RO in Denver, Colorado.  

In October 2006, the veteran's representative presented 
arguments associated with the veteran's claimed bilateral 
carpal tunnel syndrome.  An appeal with regard to this matter 
has not been perfected.  As such, the matter is referred to 
the RO for any action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

The veteran claims that she has a current back disorder which 
was incurred in or alternatively, aggravated in service.  
Service medical records show that the veteran complained of 
pain in her thoracic and lumbar spine in September 2000.  At 
that time she also reported that she had a history of 
scoliosis.  In a post service report of medical examination 
from June 2003, the examiner stated an impression of 
musculoskeletal disease of the thoracic and lumbar spine.  
This examiner did not provide an opinion as to whether any 
current back disorder was related to service.  In order to 
make a decision on this claim, the Board requires a medical 
examination and opinion that addresses the nature of any 
current back disability as well as whether any such 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 5103A (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA notice under 38 U.S.C.A. 
5103(a) and 38 C.F.R. § 3.159(b).  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature, extent and etiology of any 
currently present disability of the 
middle or low back.  The claims folder, 
to include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as whether the 
veteran has a middle or low back 
disorder, and if so, whether any current 
back disorder is congenital in nature.  

If any current back disorder is 
congenital in nature, the examiner should 
provide an opinion as to whether it is as 
likely as not (a 50 percent or greater 
probability) that a superimposed injury 
or disease during service caused the 
congenital disorder to worsen beyond the 
natural progression of the disease.  

As to any current back disorder that is 
not congenital in nature, the examiner 
should provide an opinion as to whether 
it is as likely as not (a 50 percent or 
greater probability) that any current 
back disorder had its onset during 
service or is related to any in-service 
disease or injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, she should be furnished a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

